Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 09/10/2020 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1 & 3-7 are currently pending. 
Reopen Prosecution
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of the previous action is withdrawn.

Response to Arguments
With regard to 112(b) rejection:
Applicant has amended Claims 1 & 3 to address the clarity of the structure required to perform the cited function.  The 112(b) rejection of the claims is withdrawn.   

With regard to 103 rejection:
Applicant has correctly indicated the reference of Hibner does not stand as prior art as the date of the Hibner reference is post Applicant’s filing date.  Applicant’s additional arguments are moot in light the new references of Kim (KR20090105679) in light of Yoshida (US 20160263710) and  Hong (KR 20110092890). The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20090105679; “Kim” translation provided for citations) in view of Yoshida (US 20160263710:  “Yoshida” translation provided for citations) and in further view of Hong (KR 20110092890; “Hong” translation provide for citations).

Claim 1. Kim discloses a life prediction apparatus (Fig. 1) which predicts a life of a cable (Fig. 1: cable 11 cable) wired over at least one joint part (Figure 1: cable 11 shown over two joints) of a robot (Fig. 1: robot 10) [Page 2  2nd sentence: Predicting the life of a robot cable and more particularly to a method for predicting fatigue life of a robot cable], the life prediction apparatus (Fig. 1) comprising: a processor (Control panel 13) configured to: control an actuator [Page 1:  An industrial robot used in an automated factory usually consists of a mechanism part, an actuator part such as a motor, a control part, and a cable for control signal transmission and power supply] to move a joint (Figure 1: cable 11 shown over two joints for multi-axis movement) of a robot (Fig. 1: robot 10)[Page 1 the cable is subjected to various types of loads such as bending, tension, compression, torsion, and vibration according to the robot's motion, and the multi-axis robot with a high degree of freedom of movement is likely to receive more types of loads. These kinds of loads put stress on the robot cable and ultimately determine a predetermined position weighting factor [Page 4: Calculating a bending stress and a torsional stress based on the curvature and the twist angle, respectively; Calculating Von-Mises stresses based on the bending stress and the torsional stress; Calculating average stress and stress amplitude from the von Mises stress spectrum for one period of robot operation] that varies based on the determined position of the actuator [Page 6:  At this time, the size d  of the ruler in the electronic image and the bend radius RI of the cable are obtained through the image correction method. On the other hand, the twist angle of the cable can be obtained by using a tape attached along the longitudinal direction of the cable], and estimate a fatigue level [Page 3: And calculating the fatigue life of the robot cable from the stress during one cycle. Preferably, the analysis of the operating characteristics of the robot cable in the stress calculation step includes measuring the curvature and twist angle of the robot cable] of the cable (11) by accumulating the position of the actuator [Note: fatigue life per cycle is calculated then accumulated fatigue is determined based on estimated cycles of the joint movement --Page 5:  Miner's law indicates that fatigue is accumulated and damaged by the influence of various stresses when a part receives stresses of various sizes instead of constant stresses. It can be expressed by the following equation: Ni = Fatigue failure cycle number, ni is the frequency of each stress actually received, and D is a constant indicating cumulative damage. Generally, when D has a value of 1, fatigue failure occurs] obtained and the predetermined position weighting factor over a time period [Page 7:  The fatigue life of the robot cable can be calculated from the number of fatigue failure cycles for each of the calculated equivalent alternating stresses and the frequency of each of the equivalent alternating stresses]. 

Kim further discloses the position of the cable bending (for single plane movement of a cabled joint) and twisting/torsion (for multi-plane movement of a cabled joint) is determined by imaging the bend and twist angle of the cable [Page 6: bending radius of the cable is R, and the size of 

Kim does not explicitly disclose an actuator encoder and a processor configured to determine a position of the actuator indicated by an encoder to determine a predetermined position of the cable (cable bending radius or twisting angle).

Note: Since Kim’s position weighting factor is associated with position of bending and twisting /torsion of the cable teachings for encoders in a single plane (e.g. bending) is provided by Yoshida and encoders for determining torque stress (e.g. twisting) caused by multiplane movement is taught by Hong.

Yoshida teaches an actuator encoder [0051 an encoder (not shown) which is built in a servo motor] and a processor (Fig. 1: robot control device 7 with memory for a program 71 and monitoring part 74 for processing) [0050 & 0051] to determine a predetermined position [0051 monitoring part 74 of the present example judges if the operating angle θ of the wrist tilt axis A1 is the predetermined upper limit value (for example 90°) or less so as to monitor the state of flexure the welding cable 5] of the cable (5) (e.g. cable bending curvature or twisting angle) [0051 FIG. 4A, the operating angle θ of the wrist tilt axis A1 falls greatly below 90°, and therefore the curvature of the welding cable 5 is not that large. For this reason, at the point of time of FIG. 4A, it is judged that the amount of flexure of the welding cable 5 is within the allowable range. On the other hand, at the point of time of FIG. 4B, the operating angle θ of the wrist tilt axis A1 greatly exceeds 90°, and therefore the curvature of the welding cable 5 is excessively large. For this reason, at the point of time of FIG. 4B, it is judged that the amount of flexure of the welding cable 5 has exceeded the allowable range].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Yoshida’s actuator encoder and processing of the encoder angle to a curvature of a cable with Kim’s processing of a fatigue level of a cable based on cable curvature because the encoder improve the space efficiency by providing a compact measurement sensor within the actuator and  because the   encoder improves the maintainability of the cable by monitoring  the degree of curvature for a given movement cycle [Yoshida 0005]. 

Hong teaches a processor (Fig. 1:  control unit 12) and actuator (Fig. 10:  drive motor 510) encoder (Fig. 10:  drive motor encoder 513) [Page 5: The drive motor 510 is provided with a drive motor encoder 513 capable of measuring the rotation angle of the drive motor shaft (not shown)] for calculating torsion on a cable.  Hong further teaches determine a position of the actuator indicated by an encoder and determine a predetermined position (e.g. torsion angle of cable)[Page 6: the drive motor encoder 513 representing the rotation angle of the drive motor shaft …is referred to as 'first rotation angle]' and [Page7:  Difference between measured actuator encoder 513 angle  and joint encoder 501 angle  is rotation angle error and This rotation angle error is proportional to the torque acting on the cable]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Hong’s driver and joint encoders with torsion angle and torque processing with Kim’s processing of torsion angles to determine a fatigue level of a cable because encoders improve the accuracy in determining displacement by direct measurement of the drivers and because encoders provide an inexpensive and compact measurement sensors that readily combine with joints and actuators [Hong Page 1].

Claim 4.  Dependent on the life prediction apparatus according to claim 1. Kim further discloses the processor (Fig. 1 control unit) is further configured to: predict the life [Page 7: Fatigue life is calculated using the SN curve and the minor law (Equation 8) shown in FIG. 7] of the cable (Fig. 1: cable 11) based on the fatigue level of the cable (Fig. 1: cable 11) estimated [Page 7: The fatigue life of the robot cable can be calculated from the number of fatigue failure cycles for each of the calculated equivalent alternating stresses and the frequency of each of the equivalent alternating stresses. and an allowable value of the cable (Fig. 1: cable 11) determined in advance [Page 8 The calculation result of substituting the number of fatigue failure cycles (Ni) and the number of cycles per cycle (ni) for each equivalent alternating stress shown in Table 4 into the equation (8) The remaining life of the robot cable is calculated to be 7,947,893 cycles].

Claim 7. Dependent on the life prediction apparatus according to claim 1.  Kim further discloses the predetermined position weighting factor [Page 6: To predict the life of the robot cable, first operate the robot and then perform the motion analysis of the robot cable. Since the motion of the cable according to the operation of the robot changes over time, the bending radius and twist angle of the cable also change over time]  indicates an amount of twisting or bending of the cable (Fig. 1:  cable 11) at the determined position of the cable [Page 2: Measuring curvature and twist angles of the predicted weak areas of the robot cable; Calculating a bending stress and a torsional stress, respectively, based on the curvature and torsion angle; Calculating a Von-mises stress based on the bending stress and torsional stress; Calculating an average stress and a stress amplitude from the Von Mrs stress spectrum during one cycle of robot operation; Calculating equivalent alternating stresses from the average stress and the stress amplitude; And calculating the fatigue life of the robot cable based on the fatigue failure life according to each equivalent alternating stress and the frequency of each equivalent alternating stress].

Kim does not explicitly disclose an encoder measuring relationship between the actuator and the bending and twisting of the cable.   However, the limitation, with motivation to combine an actuator encoder for measuring bending as taught by Yoshida and an encoder measurement comparison for measuring a twisting angle as taught by Hong, are provided in the rejection of base Claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yoshida and Hong and in further view of Townsend (US 20070149328; “Townsend”).
Claim 3. Dependent on the life prediction apparatus according to Claim 1. Kim does not explicitly disclose the processor is further configured to determine a speed of the actuator by the encoder on the joint of a robot as the second weighting factor and estimate the fatigue level of the cable by further using a second weighting factor set in accordance with the speed of the actuator.
Townsend teaches using an encoder to determine speed and position on a joint. [0033 For each joint axis, a robot must set pretension several times until there is not much improvement].  Townsend further teaches a processor [0019 an encoder and a processor that sense and save the last pretension position so that the degree of pretension actually added to the cable drive can be monitored] is further configured to: determine a speed of the actuator by the encoder on the joint of a robot [0033-0034 the cable drives, one can also collect and store the conditions of speed, acceleration, and torque for each encoder count, or each motor turn. This way, one can also begin to account for the severity of the service in addition to the amount] and estimate the fatigue level of the cable by further using a second weighting factor set in accordance with the speed of the actuator [0033-0034 looking at fatigue in the form of cable slackening based on a condition of speed].
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Townsend’s encoder for measuring a speed as a monitored stress condition to determine a fatigue state of a cable with Kim’s torque measurement as a second weighting because speed can be measured with an encoder which is cost efficient over using a plurality of expensive tension sensors [Townsend 0014].
Claims 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yoshida and Hong and in further view of Kamiya (US 20170293862; “Kamiya”).
Claim 5. Dependent on the life prediction apparatus according to Claim 1.   Kim further discloses determining estimates of the first weighting factor[Page 4: Calculating a bending stress and a torsional stress based on the curvature and the twist angle, respectively; Calculating Von-Mises stresses based on the bending stress and the torsional stress; Calculating average stress and stress amplitude from the von Mises stress spectrum for one period of robot operation]. 
Kim does not explicitly disclose the processor is further configured to perform machine learning to estimate the first weighting factor.
Kamiya teaches a machine learning device and method for fault prediction (Fig. 1 apparatus & Fig. 2 method). Kamiya further teaches a processor -- machine learning device (Fig. 1 element 5) [0046 The machine learning device 5 is used to learn fault prediction of the motor 214 that drives the main shaft 212].  Additionally, Kamiya teaches the processor (5) configured to perform machine learning to estimate the first weighting factor [0047 the state observation unit 52 obtains state variables including, e.g., a torque command value and a velocity command value output from the motor controller 3, a driving current and a rotational velocity output from the detector 11, the vibration of the main shaft 212 or the motor 214 output from the measuring 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kamiya’s machine learning of state variables over set time cycles  of a motor and shaft of a robotic arm and use the state learning to calculate weighted determination patterns of Kim’s bending and twisting of a cable in relation to displacement to set a first weighting stress value because the machine learning device increases the accuracy of estimating the life of a monitored part by a comparison with the past learning of the state values of dynamic parts relationships which reduces downtime and cost  by optimizing the scheduling of preventative maintenance [Kamiya 0013].
 Claim 6. Dependent on the life prediction apparatus according to Claim 4. Kim further discloses estimating the allowable value of the cable [Page 8: The calculation result of substituting the number of fatigue failure cycles (Ni) and the number of cycles per cycle (ni) for each equivalent alternating stress shown in Table 4 into the equation (8) The remaining life of the robot cable is calculated to be 7,947,893 cycles].
Kim does not explicitly disclose the processor is further configured to perform machine learning to estimate the allowable value of the cable.
the processor (5) is further configured to perform machine learning to estimate the allowable value of the motor and shaft. [0054 The machine learning device 5 is used to learn fault prediction of the motor 214 that drives the main shaft 212].  [0070 the fourth example, a relationship between the above-mentioned index value and the time until a fault occurs is obtained based on a plurality of pieces of data (teacher data) which lead to faults, and a first threshold for satisfying precedence to a time defined by a first predetermined period preceding the time at which a fault occurs is, in turn, obtained based on the obtained relationship, as illustrated in FIG. 9]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kamiya’s machine learning allowable levels of  state variables over set time cycles  of a motor and shaft of a robotic arm and use the state learning to calculate allowable weighted determination patterns of Kim’s bending and twisting of a cable in relation to displacement to set a first weighting stress value because the machine learning device increases the accuracy of estimating the life of a monitored part by a comparison with the past learning of the state values of dynamic parts relationships which reduces downtime and cost  by optimizing the scheduling of preventative maintenance [Kamiya 0013].  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA S YOUNG/Examiner, Art Unit 2856